Exhibit 10.1

QSI FY 2015 Director Compensation Plan

 

     Tier 0      Tier 1      Tier 2      Tier 3      Tier 4        Employee
Director      Non-Employee
Director      Nominating &
Governance and
Compensation
Committee
Chairpersons      Audit
Committee
Chairperson      Board
Chairperson  

Annual Base Compensation

   $ 0       $ 80,000       $ 100,000       $ 110,000       $ 120,000   

Value of Restricted Stock

   $ 0       $ 80,000       $ 100,000       $ 110,000       $ 120,000   

2015 Director Compensation Plan Terms:

 

1. Meeting attendance is expected to be at or near a 100% level.

 

2. Pay Tiers: Tier 0 is for directors who are full-time employees of the
Company. Tier 1 is for non-employee directors who do not chair a committee. Tier
2 is for Nominating and Governance Committee and Compensation Committee
Chairpersons. Tier 3 is for Audit Committee Chairperson. Tier 4 is for Board
Chairperson. A Chairperson of any other committee will be paid at the highest
tier otherwise eligible, according to the specifically named functions above.
All directors are only paid at one tier (and not multiple tiers if chairing more
than one committee), which is their highest eligible tier.

 

3. Each director is to be awarded restricted shares of the Company’s common
stock (“Restricted Stock”) upon the date of his/her election or re-election to
the Board equivalent to the value amounts set forth in the table above. The
shares of Restricted Stock will be valued at the price of the Company’s common
stock at the close of trading on the date of grant. The Restricted Stock will be
issued according to the standard form of the Company’s approved Amended and
Restated Stock Agreement and pursuant to the Company’s Second Amended and
Restated 2005 Stock Option and Incentive Plan and will carry a restriction
requiring that the Restricted Stock vest in two equal installments over two
consecutive years with the vesting dates being the next two meeting dates of the
Company’s annual shareholders’ meeting following the director’s election or
re-election to the Board. In the event of an annual shareholders’ meeting
immediately following which a director that previously received Restricted Stock
under the 2015 Director Compensation Plan is no longer a member of the Board,
then any unvested shares of Restricted Stock held by such director shall
immediately vest and become transferable on the date of such annual shareholders
meeting. The Restricted Stock shall be granted on a pro-rata basis for directors
appointed to serve less than a full year.

 

4. All directors must own a minimum of 2,000 shares of the Company’s common
stock purchased on the open market, which must be retained as long as they are a
director. New directors have nine months in which to fulfill their minimum
common stock holding requirements after their election or appointment to the
Board.

 

5. Base compensation shall be paid quarterly.